UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 10, 2011 STELLAR RESOURCES, LTD. (Exact name of registrant as specified in its charter) Nevada 0-51400 98-0373867 (State or jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 375 N. Stephanie Street, Suite 1411, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:702-547-4614 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240 . 14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240 .14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240 . 13e-4(c)) Item 1.01 Other Events May 10, 2011 - Stellar Resources, Ltd.announced that it has entered into an Agreement withDeloro Resources Ltd. (TSX-V:DLL) and Elk Hills Petroleum Canada Ltd. whereby Deloro can acquire up to a 1/3 interest in the ~20,000 acre Elk Hills Heavy Oil Project in Carbon County, Montana. Item 9.01 Financial Statements and Exhibits Exhibit No. Description Press Release Pursuant to the requirements of Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 11th day of May, 2011 STELLAR RESOURCES, LTD. By:/s/ Ray Jefferd, President, Chief Executive Officer a member of the Board of Directors By:/s/ Luigi Rispoli Chief Financial Officer a member of the Board of Directors
